DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 5-6, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. For example:
Regarding claim 1, Murata et al (US20200068337, hereinafter “Murata”) teaches an out-of-head localization filter determination system (abstract, filter determination system) comprising:
an output unit configured to be worn on a user and output sounds to an ear of the user (¶11, output unit);
a microphone unit configured to be worn on the ear of the user and pick up the sounds output from the output unit (¶11, microphone unit);
a measurement unit configured to output a measurement signal to the output unit and measure a sound pickup signal output from the microphone unit (¶11, measurement unit);
a data storage unit configured to store first preset data related to spatial acoustic transfer characteristics from a sound source to an ear of a person being measured and second preset data related to ear canal transfer characteristics of the ear of the person being measured in association with each other, and store a plurality of first and second preset data acquired for a plurality of persons being measured (¶11, data storage unit storing first and second preset data);
a frequency characteristics acquisition unit configured to convert the sound pickup signal into a frequency domain and acquire frequency characteristics (¶69, AD conversion unit; ¶71, determining frequency response characteristics using Fourier transforms);
a comparison unit configured to compare a user feature quantity which is based on the first and second envelope data with each of a plurality of feature quantities which are based on the plurality of pieces of second preset data (¶11, comparison unit to compare user data with plurality of second preset data);
an extraction unit configured to extract the first preset data based on the comparison result in the comparison unit (¶11, extraction unit to extra first preset data); and
a determination unit configured to determine a filter in accordance with the first preset data that has been extracted (¶39, filter determination system).
However, Murata fails to explicitly teach an extreme value extraction unit configured to extract a local maximum value and a local minimum value of the frequency characteristics;
an envelope calculation unit configured to calculate first envelope data which is based on the local maximum value and second envelope data which is based on the local minimum value by interpolating each of the local maximum value and the local minimum value;
Takachi et al (US20200213802, hereinafter “Takachi”) teaches an extreme value extraction unit configured to extract a local maximum value and a local minimum value of the frequency characteristics (¶40, local max and min points can be extracted);
an envelope calculation unit configured to calculate first envelope data which is based on the local maximum value and second envelope data which is based on the local minimum value (¶40, determine local min/max by using smoothing and envelope processes)
Takachi fails to explicitly teach by interpolating each of the local maximum value and the local minimum value;
Although the technique of mere interpolation is well-known in the art and readily performed by numerous teachings, Murata and Takachi (not an exhaustive list) fail to specifically state the specific technique being performed. The Examiner also notes that the claim reads very much as a method claim wherein each subsequent step requires the previous step and all steps are to be done in the order as claimed; therefore, although Murata may teach, for example, the comparison unit, extraction unit, and determination unit [see above], it is not possible to perform said steps without applying the teachings of Takachi to first extract the extreme values and determine the respective envelopes. Since Takachi fails to explicitly teach the entire envelope calculation unit as claimed, it would not have been obvious to perform the subsequent steps of the comparison unit, extraction unit, and determination unit. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651